DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the region protruding axially over the guide surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
The recitation of “a filter mean” in line 2 of claim 20 and in line 4 line claim 33 is being interpreted under 112 sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the front face" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a front face”.
Claim 33 recites the limitation "the front face" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “a front face”.

Claim 33 recites the limitation "the internal wall for the sealing ring" in line 9-10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the internal wall”.
Claims 20 and 33 appear to be reciting elements of separate and distinct embodiments of the invention. Both claims recite the connecting socket forming a lateral surface provided with a flattened portion and a bearing surface and then also recite the connecting socket having a receiving groove for the sealing ring. From the specification one embodiment includes the lateral surface with a flattened portion that would interact with a sealing ring located within the retaining device. The other embodiment includes the receiving groove for the sealing ring is part of the connecting socket. Thus it appears applicant is combining features of each embodiment within the claimed invention. While this does not raise any issues with claim 20 as the specification shows the connecting socket having a lateral surface with the recited geometry and the bearing surface and the radial bearing surface are interpreted as the same surface. The recitation in claim 33 of the bearing surface and the connecting socket or the internal wall for the sealing ring and the radial bearing surface raises issues where multiple embodiments, which are mutually exclusive, are all recited together. For examination purposes the connecting socket is assumed to carry the sealing ring within a groove which contains the recited bearing surface. Possible issues are raised by the combination of the different embodiments in claims 24-25 and 38-39.
of similar type" in claims 21, 22, 34 and 39 is a relative term which renders the claim indefinite.  The term "of similar type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes any flat shaped portion will be deemed to meet the limitations of the claims.
Claim 24 recites the limitation "the spacing" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “a spacing”.
Claim 36 recites the limitation "the at least one filter element to be fastened" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “the at least one filter element”.
Claim 37 recites the at least one retaining device is “at least one of” and then recites two separate limitations. However, line 4 recites “the through-openings” which refers to the through openings recited as part of the first recited limitation. Therefore, the language of the claim links the two separate limitations separated by “at least one of”. For examination purposes line 4 is assumed to recite, “through-openings”.
Claim 39 recites the limitation "the spacing" in line 5-6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite “a spacing”.
The additional claims are rejected as depending from claim 20 or 33.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23, 26, 29-34, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pastori US 2017/0030384.

	Claim 20 Pastori teaches a filter element having: an element body (6) comprising a longitudinal axis, a filter means (20) through which fluid is able to flow, and a connecting socket (9) which is open on a front face at one end of the element body, the connecting socket comprises a lateral surface which is partially provided with a flattened portion and bearing surface for a sealing ring (11), a receiving groove (12) is provided for the sealing ring on the connecting socket, a groove base of the receiving groove as a radial bearing surface for the sealing ring having a polygonal cross section with flat portions and curved transitions alternating with one another (fig. 1-25).

	Claims 21-23, 26, 29-32, 34, 36 and 38, Pastori further teaches the groove base has an even number of flat portions of similar type to one another (fig. 1-25); the lateral surface and the groove base each a hexagonal cross section with six flat portions and six curved transitions alternating with one another, the flat portions of similar type to one another (fig. 1-25); the flat portions are partially planar (fig. 1-25); the connecting socket consists of metal (paragraph 188); the connecting socket is of multipart configuration and has two bent parts sealingly joined together at a jointing point, the joining point located in the region of the receiving groove (fig. 13, 14); the connecting socket on the lateral surface has a guide surface on the front face (9a) capable of cooperating with an insertion bevel, the front face of the connecting socket is provided with a region (10) protruding axially over the guide surface (fig. 13); the region protruding from the front .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25, 27-28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastori US 2017/0030384.

Claims 24-25 and 39, Pastori further teaches the groove base and the internal wall have an even number of flat portions of similar type to one another, the groove base, internal wall and the lateral surface having a hexagonal cross section with six flat portions and six curved transitions, the flat portions oppose one another in pairs and in parallel at a spacing and the curved transitions on the groove base and the internal wall having a uniform radius of curvature relative to one another where the radius of Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
Claim 27, Pastori further teaches the connecting socket is made of plastics (paragraph 188) but does not teach the spacing of the receiving groove from the front face is greater than the groove width of the receiving groove. The recited spacing is merely a recitation of the relative dimensions of the groove and front face. [W]here the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
Claim 28, Pastori further teaches the connecting socket has a fastening region for the element body (fig. 1-25).

Claims 35 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastori US 2017/0030384 in view of Chiang US 2012/0111786.

Pastori further teaches the fluid filter comprises at least one filter housing and at least one filter cartridge (paragraph 9-11) but does not expressly teach a multi-element filter where the retaining device has a plurality of through openings for receiving a plurality of filter elements. Multi-element filters with a retaining device having a plurality of through openings integrally formed in a perforated plate (42) for receiving a plurality of filter elements is known in the art as demonstrated by Chiang (fig. 1). Providing multiple filter elements within a housing is a well-established technique in the filter art as a way to increase the filtering capacity of the filter arrangement and would have been well within the normal capabilities of one of ordinary skill in the art. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778